                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN C. OLIVER                              :      CIVIL ACTION
                                             :
        v.                                   :
                                             :
GD CORRECTIONAL FOOD SERVICE,                :
LLC. and JAMES C. KOSTURA                    :      NO. 19-5084

                                         ORDER

        NOW, this 27th day of November, 2019, upon consideration of plaintiff’s

Application for Prisoners to Proceed in District Court Without Prepaying Fees or Costs

(Document No. 1), his Prisoner Account Statement, and his Complaint, it is ORDERED

that:

        1.    Pursuant to 28 U.S.C. § 1915, plaintiff’s application to proceed in forma

pauperis is GRANTED.

        2.    The complaint is deemed filed.

        3.    Oliver’s inmate number on the docket sheet is AMENDED to show his

correct inmate number of “2419-1960”.

        4.    The Complaint is DISMISSED WITHOUT PREJUDICE as to defendant

James C. Kostura only.

        5.    Pursuant to 28 U.S.C. § 1915(b), plaintiff, Brian C. Oliver, # 2419-1960,

shall pay the filing fee of $350 regardless of the outcome of this case.

        6.    The Warden or other appropriate official at Northampton County Prison is

directed to assess an initial filing fee of 20% of the greater of (a) the average monthly

deposits to Oliver’s prison account; or (b) the average monthly balance in Oliver’s prison

account for the six-month period immediately preceding the filing of this case and forward
the initial payment assessed, with a reference to the docket number of this case, to the

Clerk of Court at the following address:

                     Clerk of the United States District Court
                     for the Eastern District of Pennsylvania
                     Room 2609
                     601 Market Street
                     Philadelphia, Pennsylvania 19106

       7.     In each succeeding month when the amount in Oliver’s prison account

exceeds $10.00, the Warden or other appropriate official shall calculate, collect, and

forward a payment equaling twenty percent (20%) of the preceding month’s income

credited to Oliver’s prison account until the fees are paid and forward that amount, to be

credited to Civil Action No. 19-5084, to the Clerk of Court at the above address.

       8.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order, and any amended complaint shall: (a) identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

amended complaint; (b) state the basis for plaintiff’s claims against each defendant; and

(c) specifically name the person or persons who plaintiff claims violated his rights;

       9.     The Clerk of Court shall send plaintiff a copy of this Court’s form complaint

to be used by a pro se individual filing a civil action, which the plaintiff may use to file an

amended complaint;

       10.    Plaintiff shall use this standard form to file his amended complaint;

       11.    Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

       12.    Oliver shall notify the Court within thirty days whether he wishes to proceed

against GD Correctional Food Service, LLC.



                                              2
       13.    If plaintiff chooses to proceed as to defendant GD Correctional Food

Service LLC, the Clerk of Court shall issue summonses and transmit the summonses

along with copies of the Complaint and this Order to the U.S. Marshals Service for

immediate service under Fed. R. Civ. P. 4(c) (3);

       14.    If plaintiff fails to comply with this Order, his case will be dismissed.

       15.    The Clerk of Court is directed to forward a copy of this Order to the Warden

or other appropriate official at SCI Fayette and to the plaintiff.




                                                   /s/ TIMOTHY J. SAVAGE J.




                                               3
